Citation Nr: 1624096	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  07-13 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability, including hypertension, to include as due to ionizing radiation exposure and/or as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to ionizing radiation exposure and/or as secondary to the service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1979 to June 1983, with subsequent periods of Reserve service, including active duty for training (ACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2001 and July 2005 rating decisions by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

With respect to the issue of entitlement to service connection for a heart disability, including hypertension, in August 2002, the Veteran testified at a Board hearing.  A transcript of this hearing is associated with the claims file.  The Veterans Law Judge (VLJ) at that hearing has retired from the Board.  A veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  38 C.F.R. § 20.707 (2015).  In an April 2008 letter, VA notified the Veteran that he had the option to testify at a hearing in front of another VLJ who would decide his case.  The Veteran indicated in a May 2008 response that he did not wish to appear at another hearing before a VLJ.  Accordingly, the Board will proceed at this time without scheduling another hearing.  Additionally, although the Veteran initially requested a hearing with respect to the issue of entitlement to service connection for diabetes mellitus, type II, he withdrew that request in March 2009.

This appeal has a lengthy procedural history.  In a February 2003 decision, the Board denied the claim for entitlement to service connection for a heart disorder, including hypertension.  An October 2003 Joint Motion for Remand directed that the Board address whether sufficient notice had been provided to the Veteran.  In a March 2004 decision, the Board remanded the issue for additional compliance with VA's duty to notify and for readjudication of the claim.  In a November 2004 decision, the Board again denied the heart disorder claim.  In a June 2006 Order, the Court remanded the issue, finding that the Board erred in its analysis regarding whether an examination should have been provided to the Veteran.  In a July 2008 remand, the Board directed the RO to obtain an etiological opinion regarding the heart disorder claim and to issue a statement of the case regarding the claim for entitlement to service connection for diabetes mellitus, type II.  

In September 2011 decisions, the Board denied both claims currently on appeal.  The Veteran appealed these decisions to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision remanding the issues on appeal for further assessment.  In October 2013, the Board remanded the matter for further evidentiary development.  The matter is now back before the Board.  

Of note, these issues were previously addressed in two separate decisions.  They are now addressed within one decision.  See BVA Directive 8430, Board of Veterans' Appeals Decision Preparation and Processing:  Policies and Responsibility Assignments, ¶ 14(a) (noting that all issues over which the Board has jurisdiction in an individual case shall be addressed in a single document except for certain enumerated exceptions).  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a VA medical opinion dated in July 2015 and VA treatment records dated from September 1999 to February 2015.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran claims that his heart and hypertension disabilities are related to his exposure to ionizing radiation.  The Veteran has been diagnosed with cardiomyopathy, atherosclerotic cardiovascular disease, ventricular arrhythmia, and hypertension.  See October 2014 VA examination and December 1999 cardiology treatment record.

The duty to obtain dose estimates and an advisory opinion under 38 C.F.R. § 3.311  not only applies to radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), but also to any other disorder when a claimant cites or submits competent scientific or medical evidence that the claimed disease "may be induced by ionizing radiation" under 38 C.F.R. § 3.311(b)(4).  See 67 Fed. Reg. 6,870  (Feb. 14, 2002).  This provision was added to the regulation effective September 1, 1994, in response to the Federal Circuit's decision in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), that determined that VA was not authorized to establish an exclusive list of radiogenic diseases for which a claimant might establish entitlement to direct service connection.  60 Fed. Reg. 9,627 (Feb. 21, 1995).  The pertinent regulation, 38 C.F.R. § 3.311(b)(4), now states, "If a claim is based on a disease other than one of those listed in paragraph (b)(2) of this section, VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease."  Therefore, the provisions that require VA to request dose information under § 3.311 will apply to those diseases that fall under the scope of § 3.311(b)(4) even if they are not listed as radiogenic diseases under § 3.311(b)(2).

Here, the Veteran was exposed to ionizing radiation.  In June 2010, the Naval Dosimetry Center confirmed occupational exposure during the period of service from November 1979 to April 1980.  It showed Deep Dose Equivalent (DDE) - photon of 00.007 (REM).  Additionally, in October 2014, the Veteran submitted an article entitled "Radiation as a Risk Factor for Cardiovascular Disease," which reported that evidence suggests an association between cardiovascular disease and exposure to low to moderate levels of radiation.  This constitutes competent scientific or medical evidence that the Veteran's claimed heart disease, "may be induced by ionizing radiation" pursuant to the Federal Register language.  As such, this evidence is sufficient to constitute competent scientific or medical evidence that the Veteran's diagnosed cardiovascular disability is a radiogenic disease described by 38 C.F.R. § 3.311(b)(4) such that the provisions of 38 C.F.R. § 3.311 apply in this case.

Accordingly, a remand is required so that the AOJ may follow the appropriate procedures to obtain a dose estimate and then referral to the Under Secretary for Benefits as appropriate.  As far as the procedure for requesting dose estimates is concerned, to include the particular locations to submit such requests, there is additional guidance in the M21-1 IV.ii.1.C.3.e., Requesting Verification of Exposure to Ionizing Radiation by Reason of Military Duties.  Of note, such requests should also include a copy of the medical or scientific evidence showing a causal relationship between the claimed disease and exposure to radiation if the disease is not among those listed in § 3.311(b)(2), which in this case is the medical literature submitted by the Veteran.

The Board notes that the June 2010 letter from the Naval Dosimetry Center indicated that the Veteran's official exposure records (DD-1141, NAVMED 6470/10 or equivalent document) were maintained with the Veteran's individual medical record.  In September 2010, the Veteran indicated that he spoke with the Navy Environmental Health Center and they told him to request his dosimetry records from the National Naval Medical Center.  Morever, in a brief dated in May 2016, the Veteran's representative indicated that VA did not follow VA regulations when it adjudicated the radiation case because it did not obtain rad dosages for the Veteran's period of service.  However, the Board observes that the Veteran's service treatment records contain a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation.  

Finally, the Board notes that although there is no medical evidence of record suggesting that diabetes mellitus, type II, is a radiogenic disease, in April 2011, the Veteran has argued that all of his medical conditions were inextricably intertwined.  The Board therefore finds that the claim of entitlement to service connection for diabetes mellitus is connected with the development for the claim for entitlement to service connection for heart disease, including hypertension.  Thus, it is appropriate to defer final appellate review of the diabetes mellitus, type II, issue until the Board completes development on the heart disease/hypertension issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.   Follow the procedures of 38 C.F.R. § 3.311, 
	obtain a dose estimate and, as appropriate, refer to the 
	Under Secretary for Benefits.  See M21-1
   IV.ii.1.C.3.e., Requesting Verification of Exposure to 
   Ionizing Radiation by Reason of Military Duties.  If 
	needed, include pertinent evidence of the Veteran's 
	exposure to ionizing radiation (June 2010 letter from 
	the Naval Dosimetry Center and DD Form 1141) and 
	a copy of the medical literature submitted by the 
	Veteran in October 2014, which suggests a potential 
	causal relationship between the claimed heart disease 
	that is not among those listed in § 3.311(b)(2) and 
	exposure to radiation.  All efforts to obtain this 
	information should be documented in the claims file.

2.   Thereafter, and after undertaking any additional 
	development deemed necessary, readjudicate the 
	issues on appeal.  If any benefit sought remains 
	denied, the Veteran and his representative must be 
	provided with a Supplemental Statement of the Case 
	and be afforded reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




